Citation Nr: 1705120	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  13-01 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for left and right ear hearing loss.


ATTORNEY FOR THE BOARD

Monica Dermarkar, Associate Counsel












INTRODUCTION

The Veteran served on active duty from September 1971 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  This case is otherwise under the jurisdiction of the RO in Columbia, South Carolina.  

This issue was remanded for further development in February 2015 and September 2015.  The case has now been returned to the Board for adjudication.  This appeal was processed using the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should include consideration of these electronic records. 


FINDINGS OF FACT

1.  The Veteran is not shown to have a current right ear hearing loss disability for VA compensation purposes.

2.  The preponderance of the evidence is against finding that the Veteran has left ear hearing loss due to a disease or injury in service, and a sensorineural hearing loss was not compensably disabiling within one year following separation from active duty.  

CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for right ear hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).  

2.  A left ear hearing loss disability was not incurred in or aggravated by service, and sensorineural hearing loss may not be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in correspondence dated in January 2012 of the information and evidence needed to substantiate and complete the claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability evaluations and effective dates are assigned. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law affording a VA examination.  There is no evidence that additional records have yet to be requested, or that additional examinations for these issues are in order.  The information and evidence that have been associated with the claims file include service treatment records, VA treatment records, statements submitted by the Veteran, and VA examination reports. 
      
Pursuant to the February 2015 remand, the Veteran was afforded a VA examination in April 2015, and the examination report has been associated with the claims file. All relevant VA treatment records were also obtained and associated with the claims file.  The new evidence was reviewed by the Appeals Management Center, which issued a supplemental statement of the case in July 2015. 

Pursuant to the September 2015 remand, VA obtained a medical opinion in January 2016, and the opinion has been associated with the claims file. All relevant VA treatment records were also obtained and associated with the claims file.  The new evidence was reviewed by the Appeals Management Center, which issued a supplemental statement of the case in January 2016. 

The Board finds that there has been at least substantial compliance with the prior remand directives, fulfilling the duty to assist.  See Stegall v. West, 11 Vet. App. 268 (1998).  Moreover, the Board finds itself fully informed as to the medical questions at issue.  

II. Relevant Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d). 

To establish entitlement to service connection for a disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Sensorineural hearing loss may be presumed to have been incurred in service if the disorder was compensably disabling within a year of a veteran's separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even though disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Board has reviewed all the evidence in the Veteran's claims file.  Although          the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

III. Background 

The Veteran maintains that he was exposed to engine noise while performing his job in the engine room of the USS HANK DD702, was exposed to weaponry fire and noise exposure while serving aboard the USS PERRY in 1972, and complained of diminished hearing in service due to such noise exposure.  Thus, the Veteran contends that he now has bilateral hearing loss as a result of having been exposed to loud noise during service. 

The Veteran's DD Form 214 reveals that his military occupational specialty was                       of a ship fitter in the United States Navy.  This service record also confirms that the
Veteran was awarded the Combat Action Ribbon, which indicates the Veteran's exposure to combat service.  The Board finds that the Veteran's accounts of in- service noise exposure to be consistent with the circumstances, conditions, and hardships of his military service.  Thus in accordance with 38 U.S.C.A. § 1154(b (West 2014), the Board determines that the information of record contains satisfactory lay and other evidence establishing that the Veteran was exposed to loud noise during active duty service. 

The Veteran's service treatment records show that in June 1972, the Veteran complained of hearing loss in the left ear.  An ears, nose, and throat (ENT) consultation was performed in June 1972, the results of which were normal, as was the audiology examination.  When the Veteran was examined in August 1975 for separation from service, he complained of ear, nose, and throat trouble, but denied hearing loss.  A clinical evaluation of the ears was normal, as was his hearing acuity which showed audiometric testing within normal limits and 15/15 for whispered or spoken voice.	

The Veteran's audiometric test results at enlistment in July 1971 and at separation in August 1975 indicate no shift in his hearing acuity at the applicable frequencies in the right ear during service. 

IV. Right Ear Hearing Loss
      
The threshold question that must be addressed in any theory of entitlement is whether the Veteran has a current disability relating to his hearing, within the meaning of the law, for which service connection is sought.  In the absence of proof of a present disability, as noted above, there is no valid claim of service connection. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board notes that the Veteran, during the pendency of this claim, has been afforded several audiograms evaluating the nature of the Veteran's claimed hearing loss.  However, the Board finds that the preponderance of the competent medical evidence of record shows that the Veteran does not have a current diagnosis of right ear hearing loss according to VA standards - meaning according to the threshold minimum requirements of 38 C.F.R. § 3.385.

The Board notes that in the Veteran's most recent VA examination for his hearing loss, in April 2015, the results of the Veteran's audiogram were as follows: 


Right Ear
HERTZ

500
1000
2000
3000
4000

35
20
15
20
10

On examination, the Veteran's speech recognition results under the Maryland CNC word list were determined to be 96 percent in the right ear. 

The Veteran also underwent VA examinations in March 2009, March 2012, and November 2013. The results of the audiograms were as follows: 


Right Ear
March 2009
HERTZ

500
1000
2000
3000
4000

25
10
10

10



Right Ear
March 2012
HERTZ

500
1000
2000
3000
4000

35
15
15
20
15

Speech audiometry revealed speech recognition ability of 94 percent in the right ear.


Right Ear
November 2013
HERTZ

500
1000
2000
3000
4000

35
10
15
20
15

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.

Based upon these audiological findings, the Board finds that there exists no probative evidence in the record of a current hearing loss disability in the right ear as defined by 38 C.F.R. § 3.385 at any time during the course of this appeal.  Thus, this evidence is not persuasive evidence of a current disability.  The audiology evaluations conducted during the course of the claim provide the most accurate picture of the whether hearing loss in the right ear rises to the level of a disability for VA purposes.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Degmetich v. Brown, 104 F.3d 1328 (1997).  As the audiometric testing during the course of the claim does not reflect hearing loss disability in the right ear for VA purposes, service connection is not warranted.

As a final matter, the Board acknowledges that the Veteran is competent to describe experiencing extremely loud noises during military service and his symptomatology regarding his perceived hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, as a lay person, his opinion as to the degree of hearing loss is not a competent medical opinion.  In this regard, determining the degree of hearing loss requires audiological testing by a qualified professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  As noted above, the most probative evidence of record comes from the recent audiological examinations the Veteran has undergone rather than from his subjective assessment of the extent of his hearing loss.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

For the foregoing reasons, the Board finds that the preponderance of the evidence demonstrates that the Veteran's hearing in the right ear has not at any time during this appeal been shown to meet the criteria for a hearing loss disability for VA purposes, and the claim for service connection for right ear hearing loss is denied. 

V. Left Ear Hearing Loss

The Board notes that in the Veteran's most recent VA examination for his hearing loss, in April 2015, the results of the Veteran's audiogram were as follows: 


Left Ear
HERTZ

500
1000
2000
3000
4000

35
35
10
20
25

On examination, the Veteran's speech recognition results under the Maryland CNC word list were determined to be 90 percent in the left ear. 

The Veteran also underwent VA examinations in March 2009, March 2012, and November 2013. The results of the audiograms were as follows: 


Left Ear
March 2009
HERTZ

500
1000
2000
3000
4000

35
25
15

20



Left Ear
March 2012
HERTZ

500
1000
2000
3000
4000

45
35
30
25
20

Speech audiometry revealed speech recognition ability of 94 percent in the left ear.


Left Ear
November 2013
HERTZ

500
1000
2000
3000
4000

45
35
20
25
25

Speech audiometry revealed speech recognition ability of 94 percent in the left ear.

After a review of the medical evidence of record, the Board finds that the Veteran has a current diagnosis of left ear hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  Thus, the first element for service connection is satisfied. 

On the question of in-service injury or disease, the Board acknowledges in-service exposure to acoustic trauma.  Additionally, the Veteran's DD Form 214 reveals that his military occupational specialty was of a ship fitter in the United States Navy. This service record also confirms that the Veteran was awarded the Combat Action Ribbon, which indicates the Veteran's exposure to combat service.  The Board finds that the Veteran's accounts of in service noise exposure to be consistent with the circumstances, conditions, and hardships of his military service.  Thus in accordance with 38 U.S.C.A. § 1154(b) (West 2014), the Board determines that the information of record contains satisfactory lay and other evidence establishing that the Veteran was exposed to acoustic trauma during active duty service and the second element for service connection is satisfied. 

Next, the Board considers the evidence to determine the existence of a nexus between his conceded noise exposure and the Veteran's current left ear hearing loss. 

The Veteran's VA treatment records show that the Veteran complained of hearing a thumping sound in his left ear.  The Veteran has also submitted written statements indicating that the thumping noise in his ears is unbearable and it interrupts his ability to talk on the phone, sleep at night, and hear conversations. 

The Veteran asserts that he currently has bilateral hearing loss which was caused by engine noise while performing his job in the engine room of the USS HANK DD702, exposure to weaponry fire and accidental exposure while serving aboard the USS PERRY in 1972.  The Veteran has submitted written statements indicating that while on the destroyer, USS HANK DD702, he began to experience hearing problems related to exposure to engine noises and the medical doctor at the base in Philadelphia recommended he be reassigned from the engine room to upper decks because of his hearing problems.  The Veteran has argued that his audiological exam was inadequate because headphones were used and all background noise was excluded which is not equivalent to real life. 

Additionally, as to the issue of whether there is a nexus between the Veteran's current hearing loss disability and his conceded noise exposure, the Veteran's service treatment records show that in June 1972, the Veteran complained of hearing loss in the left ear.  A referral to ENT in June 1972 was made for the possibility of a high frequency hearing loss in the left ear and although there was no numerical data found, it was noted that the audio results were within normal limits and the use of hearing protection was recommended.  When the Veteran was examined in August 1975 for separation from service, he complained of ear, nose, and throat trouble, but denied hearing loss.  A clinical evaluation of the ears was normal, as was his hearing acuity which showed audiometric testing within normal limits and 15/15 for whispered or spoken voice.	

The Board notes that the most probative medical opinion of record, that of the January 2016 VA examiner, a Board certified Otolaryngologist, weighs against the Veteran's claim and is uncontradicted by any other medical opinions.  The January 2016 examiner, who was fully apprised of the Veteran's in-service noise exposure and discussed it in his examination report, nevertheless opined that there was no compelling evidence to support the military connection to the Veteran's current sensory neural, bilateral hearing loss and there is no connection between his pulsatile tinnitus and his established hearing loss.  The examiner acknowledged that he was asked to respond to scientific articles concerning hearing loss as an ongoing or an accumulative process and there is no question that prior history of noise exposure may result in sensitization to later noise exposure resulting in sensory neural loss.

The VA examiner acknowledged that the Veteran complained of ringing and loss of hearing in April 1972, but he noted that when the Veteran was seen within 48 hours of his complaint, there was no evidence of a threshold shift to confirm the significance of exposure.  The examiner opined that he would have expected some threshold shift at that time.  He questioned the role the Veteran's chemotherapy played in his hearing loss.  The examiner also noted that the Veteran's sensorineural hearing loss is well-documented and established after he left the military.  Without any evidence of threshold shift in hearing 1972, in was in the Otolaryngologist's opinion not to the level to support sensitization for further loss.  Also, the examiner notes that the Veteran left the military with normal hearing.

Although the Veteran has not asserted that his hearing loss is secondary to tinnitus, the VA examiner nonetheless discussed whether the Veteran's reports of ringing in his ears, including in service, could be indicative of the onset of a hearing loss disability at that time.  The Veteran has been previously granted service connection for tinnitus; however, the Otolaryngologist noted that pulsatile tinnitus is not caused by sensorineural damage, but some mechanical event.  The VA examiner took into account scientific articles concerning sensorineural hearing losses as an ongoing or an accumulative process and he concurred that although there is no question that prior history of noise exposure may result in sensitization to later noise exposure resulting in sensory neural loss, these types of loss are associated with an entirely different type of tinnitus than pulsatile tinnitus. 

In sum, the Board certified Otolaryngologist opined that the pulsatile tinnitus is an entirely separate issue, remote from military service, and has no connection to the sensorineural loss. He therefore found that the Veteran's hearing loss is not related to his current or in-service tinnitus or to any other event in service. 

In addition, the claims file also contains a November 2015 VA opinion by a different specialist, who reviewed the available records in conjunction with a telephone interview with the Veteran, and opined that a 2015 tympamogram exam hinted to a possible left ear eustachian tube dysfunction but that the dysfunction is unlikely to be the result of noise exposure, but an anatomical problem.  He stated that the thumping could be due to a middle ear muscle spasm problem, but not likely to be the result of noise exposure.

Finally, the claims file also contains a January 2014 VA opinion by a different specialist, who reviewed the Veteran's claims file, and stated that it is not at least as likely as not that the Veteran's current hearing loss is the result of his military service.  He noted the Veteran's history of occupational noise exposure and that recreational noise, aging, and multiple other unknown factors could also contribute to his current hearing loss.
Concerning the etiology of the Veteran's left ear hearing loss, the record contains three adequate medical opinions that find the cause of the Veteran's left ear hearing loss not related to service.  The Board notes that the record also contains additional VA examinations; however, the Board places less probative weight on the April 2015, November 2013, and March 2012 opinions.  Nonetheless, these opinions are not in favor of the Veteran and do not provide support for the Veteran's claim.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("even if a medical opinion is inadequate to decide a claim, it does not necessarily follow that the opinion is entitled to absolutely no probative weight," such opinion "may be given some weight based upon the amount of information and analysis it contains.").

The record does not provide evidence that the Veteran has the appropriate medical training and expertise to offer an opinion on a medical matter, including the etiology of his left ear hearing loss.  The question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  His lay assertions are outweighed by the more probative opinions of the VA examiners. 

The Veteran has not presented or identified any contrary medical opinion that would, in fact, support the claim for service connection for left ear hearing loss.  Rather, there are six medical opinions against the claim.  

The Board has considered whether the Veteran's hearing loss disorder can be granted on a presumptive basis, as sensorineural hearing loss is a disorder for which service connection is available if manifests to a compensable degree within one year of separation from service.   See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  As noted above, the Veteran was not diagnosed with bilateral hearing loss for VA purposes during the first year after service, nor has he asserted that he was.  Therefore, service connection for bilateral hearing loss on a presumptive basis is not available in this case.

The Board is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds that the evidence in this case does not reach the level of equipoise that the Veteran's left ear hearing loss was incurred in or otherwise related to service.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits ...."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).

Rather, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application and the claim for left ear hearing loss must be denied.  


ORDER

Service connection for bilateral hearing loss is denied. 



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


